Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-11 in the reply filed on March 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the structural claim requirements for the nozzle do not necessarily require 3D printing capability, and thus searching for its specific applicability to 3D printing would potentially require searching what is essentially a separate invention. However, if the apparatus is found allowable and the method includes all allowable aspects of the apparatus, rejoinder will be considered.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding Claims 1-12, the Examiner notes that Applicant defines “heat break” thusly in [0041] of the application’s PGPUB:
“A heat break may be understood as a feature, such as the necked down section of the second diameter portion 28, or a split in the barrel, which reduces the transfer of heat, such as by conduction, along the barrel.” 
The Examiner additionally notes that while “heat break” has acquired some term of art meaning within the 3D printing world, it is not perfectly clear what Applicant intends to claim when reciting “heat break” in Claim 1. Is a “heat break” anything that reduces the transfer of heat by any means? Does it encompass the same scope as a heat sink, or a greater/lesser scope? Is the heat break in Claim 1 meant to encompass subject matter more broad than a necked-down section or split in the barrel? Or is it just meant to encompass a necked-down portion?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zortrax (WO 2018/115467 A1, hereinafter Zortrax) in view of MacNeish et al. (US 2019/0099952 A1, hereinafter MacNeish).
Regarding Claims 1-10, Zortrax teaches, per the extended citations included Written Opinion of the International Searching Authority with which the Examiner agrees, a nozzle for receiving and dispensing a 3D printer filament having the claimed elements with the exception of a heating element including a heating wire wrapped around the exterior surface proximate the filament discharge end.
In analogous art pertaining to nozzles, MacNeish teaches in [0046] and Figure 9 that a known way to heat the hot end of a nozzle is with exactly such a wire-wrapped design.
Therefore, it would have been obvious to a person having ordinary skill at the time of the invention to heat the nozzle as claimed with wire wrapped therearound since such a coil is known way to achieve heat delivery and thus would have been .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zortrax (WO 2018/115467 A1, hereinafter Zortrax) and MacNeish et al. as applied above, and further in view of Gunther (US 6,022,210 A, hereinafter Gunther).
Regarding Claim 11, the previous combination teaches the nozzle as applied above, but is silent on bifilar coil in the heating element.
In analogous art pertaining to nozzles, Gunther teaches Column 3 Lines 1-19 that bifilar coils are a known way to deliver heat to nozzles.
Therefore, it would have been obvious to a person having ordinary skill at the time of the invention to use a bifilar coil as the heating element since such a coil is known way to achieve heat delivery, and thus would have been obvious to substitute or supplement the previous combination’s wire with bifilar coil to yield the predictable result of heating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743